—Order, Supreme Court, New York County (Stanley Sklar, J.), entered June 25, 1998, which, inter alia, denied defendant’s motion for summary judgment insofar as said motion sought dismissal of plaintiff’s second cause of action or lack of informed consent, unanimously affirmed, without costs.
Although defendant contends that he informed plaintiff of the risks, benefits, and alternatives of the surgery she was to undergo, plaintiffs affidavit and deposition testimony, wherein she denies that defendant provided such information, suffice to raise triable issues as to whether information necessary to the validity of her consent to the surgery was timely imparted (see, Josephson v Crane Club, 264 AD2d 359). Contrary to defendant’s argument, plaintiffs testimony that she would not have consented to the surgery had she been fully informed of the risks involved, without more, is sufficient to raise a question of fact as to whether a reasonably prudent person, fully informed, would have refused the operation (Osorio v Brauner, 242 AD2d 511, lv denied 91 NY2d 813). Concur — Sullivan, J. P., Rosenberger, Tom, Mazzarelli and Wallach, JJ.